            Case 1:20-cv-05731-RA Document 5 Filed 07/31/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/31/2020

 JOSUE PAGUADA, on behalf of himself and
 all other persons similarly situated,
                                                                    20-CV-5731 (RA)
                                Plaintiff,
                                                                         ORDER
                        v.

 PORTMEIRION GROUP DESIGNS, LLC,                                             	   	  

                                Defendant.

 RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that, within thirty (30) days of service of the summons and complaint, the

 parties must confer for at least one hour in a good-faith attempt to settle this action. To the

 extent the parties are unable to settle the case themselves, they must also discuss whether further

 settlement discussions through the district’s court-annexed mediation program or before a

 magistrate judge would be productive at this time.

         IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-

 five (45) days of service of the summons and complaint), the parties must submit a joint letter

 requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

 a preference between the two options), or (2) schedule an initial status conference in the matter.

 SO ORDERED.
Dated:     July 31, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
